Citation Nr: 0737073	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than March 31, 2002, 
for the award of a 10 percent evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to January 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Milwaukee, Wisconsin, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  At that hearing, the veteran withdrew his 
appeal as to a claim of entitlement to an effective date 
earlier than March 31, 2003, for the award of a 10 percent 
evaluation for bilateral hearing loss.  Thus, the Board will 
not address that issue in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's September 2007 personal hearing before the 
undersigned, his representative raised the issue of clear and 
unmistakable error in a prior rating decision.  Specifically, 
his representative argued that a VA examiner's October 1990 
description of the veteran's tinnitus as intermittent 
tinnitus occurring daily was tantamount to describing 
persistent tinnitus, and that as such, the denial of a 
compensable evaluation for tinnitus by a December 1990 rating 
decision was clear and unmistakable error.   

The claim for clear and unmistakable error in the December 
1990 rating decision is inextricably intertwined with the 
issue of entitlement to an earlier effective date for the 
award of the 10 percent evaluation for tinnitus.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Specifically, if clear and unmistakable 
error is found in the December 1990 rating decision, it would 
directly impact the effective date for the assignment of the 
10 percent evaluation for tinnitus.  The RO must consider 
this claim of clear and unmistakable error in the first 
instance before the Board can consider it.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should consider the 
veteran's allegations of clear and 
unmistakable error in the December 1990 
rating decision.

2.  Thereafter, as appropriate, the RO/AMC 
should readjudicate the veteran's claim 
for entitlement to an effective date 
earlier than March 31, 2002, for the award 
of a 10 percent evaluation for tinnitus.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



